      Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 1 of 10 Page ID #:1




 1   Jonathan A. Stieglitz, Esq.
     THE LAW OFFICES OF JONATHAN A. STIEGLITZ
 2   11845 W. Olympic Blvd., Suite 800
 3   Los Angeles, California 90064
     Tel: (323) 979-2063
 4
     Fax: (323) 488-6748
 5   Email: jonathan.a.stieglitz@gmail.com
 6
     Attorneys for Plaintiff

 7                 IN THE UNITED STATES DISTRICT COURT
 8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
 9
10
11
     RONALD GILPIN, individually and            Civil Case No.:
     on behalf of all others similarly
12   situated,
13                                                        CIVIL ACTION
                           Plaintiff
14
15                                               CLASS ACTION COMPLAINT
     -against-
16
17   FIRST NATIONAL COLLECTION
18   BUREAU, INC.,
19                         Defendant
20
21
22        Plaintiff, RONALD GILPIN (hereinafter, “Plaintiff”), a California resident,
23     brings this Class Action Complaint by and through the undersigned attorneys
24     against Defendant FIRST NATIONAL COLLECTION BUREAU, INC.
25     (hereinafter, “Defendant” or “FNCB”) individually and on behalf of all others
26     similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,
27     based upon information and belief of Plaintiff’s counsel, except for allegations
28
       specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal


                                       COMPLAINT
                                          -1-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 2 of 10 Page ID #:2




 1   knowledge.
 2             INTRODUCTION/PRELIMINARY STATEMENT
 3   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
 4      of the use of abusive, deceptive, and unfair debt collection practices by many
 5      debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned
 6
        that “abusive debt collection practices contribute to the number of personal
 7
        bankruptcies, to material instability, to the loss of jobs, and to invasions of
 8
        individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
 9
        inadequate to protect consumers,” and that “the effective collection of debts”
10
        does not require “misrepresentation or other abusive debt collection
11
        practices.” 15 U.S.C. §§ 1692(b) & (c).
12
     2. Congress explained that the purpose of the Act was not only to eliminate
13
14
        abusive debt collection practices, but also to “insure that those debt collectors

15      who refrain from using abusive debt collection practices are not

16      competitively disadvantaged.” Id. § 1692(e). After determining that the
17      existing consumer protection laws were inadequate, id. § 1692(b), Congress
18      gave consumers a private cause of action against debt collectors who fail to
19      comply with the Act. Id. § 1692k.
20                          JURISDICTION AND VENUE
21   3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15
22      U.S.C. § 1692 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has
23      pendent jurisdiction over the state law claims in this action pursuant to 28
24      U.S.C. § 1367(a).
25
     4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).
26
                              NATURE OF THE ACTION
27
     5. Plaintiff brings this action on behalf of a class of California consumers
28
        under § 1692 et seq. of Title 15 of the United States Code, commonly

                                       COMPLAINT
                                          -2-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 3 of 10 Page ID #:3




 1      referred to as the Fair Debt Collections Practices Act (“FDCPA”).
 2   6. Plaintiff is seeking damages, and declaratory and injunctive relief.
 3                                      PARTIES
 4   7. Plaintiff is a natural person and a resident of Los Angeles County in the State
 5      of California and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).
 6
     8. Defendant is a debt collector with its principal office located at 50 West
 7
        Liberty Street, Suite 250, Reno, Nevada 89434.
 8
     9. Upon information and belief, Defendant is a company that uses the mail,
 9
        telephone, or facsimile in a business the principal purpose of which is the
10
        collection of debts, or that regularly collects or attempts to collect debts
11
        alleged to be due another.
12
     10.Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C.
13
14
        § 1692a(6).

15                            ALLEGATIONS OF FACT

16   11.Plaintiff repeats, reiterates and incorporates the allegations contained in
17      paragraphs numbered above herein with the same force and effect as if the
18      same were set forth at length herein.
19   12.Some time prior to May 18, 2021, an obligation was allegedly incurred to
20      FIRST PREMIER BANK.
21   13.The FIRST PREMIER BANK obligation arose out of a consumer transaction
22      in which money, property, insurance or services, which are the subject of the
23      transaction, are primarily for personal or family purposes.
24   14.The alleged FIRST PREMIER BANK obligation is a "debt" as defined by 15
25
        U.S.C.§ 1692a(5).
26
     15.FIRST PREMIER BANK is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
27
     16.At some point, FIRST PREMIER BANK or a purchaser, assignee, or
28
        subsequent creditor sold the debt to the Defendant.

                                      COMPLAINT
                                         -3-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 4 of 10 Page ID #:4




 1   17.Defendant then decided to contact Plaintiff about the debt via written
 2      correspondence in an attempt to collect the alleged debt.
 3   18. However, rather than preparing and mailing a collection letter on its own,
 4      Defendant sent information regarding Plaintiff and the Debt to a commercial
 5      mail house.
 6
     19.Upon information and belief, the name of the mail house was Revspring, with
 7
        its headquarters in Ann Arbor, Michigan.
 8
     20.Defendant disclosed to the mail house:
 9
           a. Plaintiff’s status as a debtor;
10
           b. the fact that Plaintiff allegedly owed $539.78 to FIRST PREMIER
11
              BANK; and
12
           c. other highly personal pieces of information.
13
14
     21.The mail house then populated some or all of this information into a pre-

15      written template, printed, and prepared the letter for mailing to Plaintiff’s

16      residence in California.
17   22.The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the
18      conveying of information regarding a debt directly or indirectly to any person
19      through any medium.”
20   23.The sending of an electronic file containing information about Plaintiff’s
21      purported debt to a mail house is therefore a communication.
22   24.Defendant’s communication to the mail house was in connection with the
23      collection of a Debt since it involved disclosure of the Debt to a third-party
24      with the objective being communication with, and motivation of, the
25
        consumer to pay the alleged Debt.
26
     25.Plaintiff never consented to having his personal and confidential information,
27
        concerning the Debt or otherwise, shared with anyone else.
28
     26.In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §

                                       COMPLAINT
                                          -4-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 5 of 10 Page ID #:5




 1      1692c(b):
 2           “Except as provided in section 1692b of this title, without the
             prior consent of the consumer given directly to the debt
 3           collector, or the express permission of a court of competent
 4           jurisdiction, or as reasonably necessary to effectuate a post
             judgment judicial remedy, a debt collector may not
 5
             communicate, in connection with the collection of any debt,
 6           with any person other than the consumer, his attorney, a
 7           consumer reporting agency if otherwise permitted by law, the
             creditor, the attorney of the creditor, or the attorney of the debt
 8           collector.” (emphasis added).
 9
10   27.The mail house used by Defendant as part of its debt collection effort against
11      Plaintiff does not fall within any permitted exception provided for in 15
12      U.S.C. § 1692c(b).
13   28.Due to Defendant’s communication to this mail house, information about
14      Plaintiff - including his name, the amount allegedly owed, and Plaintiff’s
15      home address - are all within the possession of an unauthorized third-party.
16   29.If a debt collector “conveys information regarding the debt to a third party -
17
        informs the third party that the debt exists or provides information about the
18
        details of the debt - then the debtor may well be harmed by the spread of this
19
        information.” Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir.
20
        2015).
21
     30.Defendant unlawfully communicates with the unauthorized third-party mail
22
        house solely for the purpose of streamlining its generation of profits without
23
        regard to the propriety and privacy of the information which it discloses to
24
        such third-party.
25
26
     31.In its reckless pursuit of a business advantage, Defendant disregarded the

27      known, negative effect that disclosing sensitive information to an

28      unauthorized third-party has on consumers.



                                      COMPLAINT
                                         -5-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 6 of 10 Page ID #:6




 1   32.As a result of the Defendant’s violations of the FDCPA, the Plaintiff was
 2      harmed. Plaintiff was harmed by being subjected to abusive collection
 3      practices, from which he had a substantive right to be free, by having his
 4      privacy invaded, and by having his private and protected information shared
 5      and disseminated with unauthorized parties.
 6
                                  CLASS ALLEGATIONS
 7
     33.Plaintiff brings this claim on behalf of the following class, pursuant to Fed.
 8
        R. Civ. P. 23(a) and 23(b)(3):
 9
     34.The Class consists of (a) all individuals in the State of California (b) whose
10
        information was shared by Defendant to its mail house (c) in connection with
11
        a debt purportedly whose original creditor was FIRST PREMIER BANK, (d)
12
        during the one-year period preceding the filing of the Complaint in this
13
14
        action.

15   35.The identities of all class members are readily ascertainable from the records

16      of Defendant and those companies and entities on whose behalf they attempt
17      to collect debts.
18   36.Excluded from the Plaintiff Class are the Defendant and all officers,
19      members, partners, managers, directors, and employees of the Defendant and
20      their respective immediate families, and legal counsel for all parties to this
21      action and all members of their immediate families.
22   37.There are questions of law and fact common to the Plaintiff Class, which
23      common issues predominate over any issues involving only individual class
24      members. The principal issue is whether the Defendant’s practice, of sharing
25
        debtor’s personal and protected information with its mail house, violates 15
26
        U.S.C. §§ 1692c and 1692e.
27
     38.The Plaintiff’s claims are typical of the class members, as all are based upon
28
        the same facts and legal theories.

                                      COMPLAINT
                                         -6-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 7 of 10 Page ID #:7




 1   39.The Plaintiff will fairly and adequately protect the interests of the Plaintiff
 2      Class defined in this complaint. The Plaintiff has retained counsel with
 3      experience in handling consumer lawsuits, complex legal issues, and class
 4      actions, and neither the Plaintiff nor Plaintiff’s attorneys have any interests,
 5      which might cause them not to vigorously pursue this action.
 6
     40.This action has been brought, and may properly be maintained, as a class
 7
        action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
 8
        Procedure because there is a well-defined community interest in the
 9
        litigation:
10
        (a)    Numerosity: The Plaintiff is informed and believes, and on that basis
11
               alleges, that the Plaintiff Class defined above is so numerous that
12
               joinder of all members would be impractical.
13
14
        (b)    Common Questions Predominate: Common questions of law and

15             fact exist as to all members of the Plaintiff Class and those questions

16             predominate over any questions or issues involving only individual
17             class members. The principal issue is whether the Defendant’s
18             practice, of sharing debtor’s personal and protected information with
19             its mail house, violates 15 U.S.C. §§ 1692c and 1692e.
20      (c)    Typicality: The Plaintiff’s claims are typical of the claims of the class
21             members. The Plaintiff and all members of the Plaintiff Class have
22             claims arising out of the Defendant’s common uniform course of
23             conduct complained of herein.
24      (d)    Adequacy: The Plaintiff will fairly and adequately protect the interests
25
               of the class members insofar as Plaintiff has no interests that are averse
26
               to the absent class members. The Plaintiff is committed to vigorously
27
               litigating this matter. Plaintiff has also retained counsel experienced in
28
               handling consumer lawsuits, complex legal issues, and class actions.

                                       COMPLAINT
                                          -7-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 8 of 10 Page ID #:8




 1            Neither the Plaintiff nor Plaintiff’s counsel have any interests which
 2            might cause them not to vigorously pursue the instant class action
 3            lawsuit.
 4      (e)   Superiority: A class action is superior to the other available means for
 5            the fair and efficient adjudication of this controversy because
 6
              individual joinder of all members would be impracticable. Class action
 7
              treatment will permit a large number of similarly situated persons to
 8
              prosecute their common claims in a single forum efficiently and
 9
              without unnecessary duplication of effort and expense that individual
10
              actions would engender.
11
     41.Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil
12
        Procedure is also appropriate in that the questions of law and fact common
13
14
        to members of the Plaintiff Classes predominate over any questions affecting

15      an individual member, and a class action is superior to other available

16      methods for the fair and efficient adjudication of the controversy.
17   42.Depending on the outcome of further investigation and discovery, Plaintiff
18      may, at the time of class certification motion, seek to certify a class(es) only
19      as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
20
21                           COUNT I
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
22                      15 U.S.C. §1692c et seq.
23   43.Plaintiff repeats, reiterates and incorporates the allegations contained in
24      paragraphs above herein with the same force and effect as if the same were
25
        set forth at length herein.
26
     44.Defendant’s debt collection efforts attempted and/or directed towards the
27
        Plaintiff violated various provisions of the FDCPA, including but not limited
28



                                      COMPLAINT
                                         -8-
     Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 9 of 10 Page ID #:9




 1      to 15 U.S.C. § 1692c.
 2   45.Pursuant to Section 15 U.S.C. §1692c of the FDCPA:
 3      “Except as provided in section 1692b of this title, without the prior
 4      consent of the consumer given directly to the debt collector, or the
 5      express permission of a court of competent jurisdiction, or as
 6
        reasonably necessary to effectuate a post judgment judicial remedy, a
 7
        debt collector may not communicate, in connection with the collection
 8
        of any debt, with any person other than the consumer, his attorney, a
 9
        consumer reporting agency if otherwise permitted by law, the creditor,
10
        the attorney of the creditor, or the attorney of the debt collector.”
11
        (emphasis added).
12
     46.The Defendant violated said provision by conveying Plaintiff’s information
13
14
        to its mail house in connection with the collection of Plaintiff’s debt, in

15      violation of 15 U.S.C. §1692c.

16   47.By reason thereof, Defendant is liable to Plaintiff for judgment that
17      Defendant’s conduct violated Section 1692c et seq. of the FDCPA, statutory
18      damages, costs and attorneys’ fees.
19
                            COUNT II
20   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
21                      15 U.S.C. §1692f et seq.
22   48.Plaintiff repeats, reiterates and incorporates the allegations contained in
23      paragraphs above herein with the same force and effect as if the same were
24      set forth at length herein.
25   49.Defendant’s debt collection efforts attempted and/or directed towards the
26      Plaintiff violated various provisions of the FDCPA, including but not limited
27      to 15 U.S.C. § 1692f.
28   50.Defendant violated 15 U.S.C. § 1692f by using unfair means in connection


                                      COMPLAINT
                                         -9-
      Case 2:21-cv-06591 Document 1 Filed 08/13/21 Page 10 of 10 Page ID #:10




 1         with the collection a debt, to wit, knowingly disclosing sensitive information
 2         about Plaintiff’s debt to third parties not expressly authorized under the
 3         FDCPA.
 4      51.By reason thereof, Defendant is liable to Plaintiff for judgment that
 5         Defendant's conduct violated Section 1692f et seq. of the FDCPA, actual
 6
           damages, statutory damages, costs and attorneys’ fees.
 7
 8                                  PRAYER FOR RELIEF
 9
10         WHEREFORE, Plaintiff demands judgment against Defendant as follows:
11               (a)    Awarding Plaintiff and the Class statutory damages;
12               (b)    Awarding Plaintiff and the Class costs of this Action, including
13   reasonable attorneys’ fees and expenses;
14               (c)    Awarding pre-judgment interest and post-judgment interest; and
15               (d)    Awarding Plaintiff and the Class such other and further relief
16   as this Court may deem just and proper.
17
18
     Dated: August 12, 2021
19
                                           /s/ Jonathan A. Stieglitz
20                                         Jonathan A. Stieglitz, Esq.
21                                         THE LAW OFFICES OF
                                           JONATHAN A. STIEGLITZ
22                                         11845 W. Olympic Blvd., Suite 800
23                                         Los Angeles, California 90064
                                           Tel: (323) 979-2063
24
                                           Fax: (323) 488-6748
25                                         Email: jonathan.a.stieglitz@gmail.com
26                                         Attorneys for Plaintiff
27
28



                                         COMPLAINT
                                            -10-
